Citation Nr: 0429462	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  04-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	[redacted], Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision.  The veteran filed a 
timely notice of disagreement in May 2003, the RO issued a 
statement of the case in March 2004, and the veteran filed a 
timely substantive appeal in May 2004.  This case, which the 
Board remanded in August 2004, has been advanced on the 
docket.

On September 20, 2004, a videoconference hearing was held 
before the undersigned, who is the veterans law judge 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002). 


FINDINGS OF FACT

1.  Service medical records do not reflect any complaints of 
or treatment for diabetes mellitus, nor any symptoms of 
weight loss, increased thirst, or large volume of urine 
production.

2.  Private medical records first reflect a diagnosis of 
diabetes mellitus in April 1984, nearly 40 years after 
discharge, but include the veteran's reported history of its 
onset in 1945.  

3.  A retired private physician has written that he first 
treated the veteran in 1959 for diabetes mellitus, which he 
understood was present since 1945.  

4.  A professor of medicine has opined that the veteran 
developed diabetes in 1945, with marked complications 
subsequently.  


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the veteran, 
service connection for diabetes mellitus is warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).  

Service connection for diabetes mellitus will be rebuttably 
presumed if it is manifested to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The veteran may also 
establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d). 

The veteran is essentially seeking service connection for 
diabetes mellitus which he alleges first arose during his 
active duty in combat during World War II.  His period of 
active duty was from August 1942 to November 1945, and, 
incidentally, his record of separation confirms that he did 
receive a combat infantryman badge.

There is no question that the veteran currently has diabetes.  
He was diagnosed as having this condition at VA outpatient 
examinations in August 1999 and June 2002.  

The key questions center on when the veteran was first 
diagnosed as having diabetes mellitus, and whether a medical 
professional has related his current diabetes mellitus to 
service.

The veteran and his wife (in written statements and hearing 
testimony) essentially claim that the veteran was healthy at 
the time of his entrance to active duty, and that while in 
combat, he began to experience persistent thirstiness, 
fatigue, and the need to urinate frequently.  Following 
active duty, he apparently was diagnosed as having diabetes 
(in December 1945) by a private physician named William 
Cantor, who has since died.  The veteran's symptoms of 
weakness, frequent urination, and weight loss reportedly 
continued for years and were treated by numerous private 
physicians.   

Similarly, in a May 2004 letter, the veteran's sister wrote 
that when the veteran entered active duty in 1942, he was 
healthy and fit.  When he returned, he appeared fatigued and 
was constantly thirsty.  He apparently told her that during 
active duty he had felt tired and needed to urinate 
frequently.  He reportedly ignored these symptoms because he 
was in combat.  The veteran's sister recounted how after 
seeking medical help from Dr. Cantor, the veteran was 
diagnosed as having diabetes.  She then detailed the 
veteran's subsequent years of diabetes  symptomatology.  

Some of the veteran's service medical records appear to have 
been damaged from a 1973 fire at the National Personnel 
Records Center.  However, many (if not all) of them have 
survived and have been reviewed by the Board.  The records do 
not reflect any complaints of, or treatment for, diabetes 
mellitus per se.  The veteran's weight at his July 1942 
induction examination was 133 lbs.  The veteran was 
hospitalized in October 1943 for symptoms of diagnosed acute 
catarrhal gastritis, cause undetermined.  His weight on 
admission was 150 lbs.  In February 1944, he complained of 
having a cold for several days, with symptoms of 
listlessness, malaise and muscular aches.  He was 
hospitalized and diagnosed as having acute catarrhal 
nasopharyngitis.  His symptoms resolved by early March 1944.  
The veteran was treated for acute catarrhal rhinitis in May 
1945.  

The claims file does not include the report of a separation 
examination.  However, the veteran's report of separation (WD 
AGO Form 53-55) indicates that his weight on discharge was 
173 lbs.  When the veteran filed a claim for VA education 
benefits in December 1945, he indicated on his claims form 
that his weight was 185 lbs.  Thus, these documents actually 
reflect that between July 1942 and December 1945, the veteran 
actually gained 50 lbs.      

Private medical records detail treatment of the veteran for 
symptoms of diabetes as early as April 1984.  During this 
visit, as well as at outpatient treatment visits in July 1987 
and December 1995, the veteran reported that he had first 
been diagnosed as having diabetes mellitus at age 24.  

In an August 2004 letter, the veteran recounted with 
impressive detail, how he had attempted to obtain copies of 
treatment records from Dr. Cantor and other physicians who 
had treated him in the prior four decades.  The veteran's 
research had revealed that Dr. Cantor died in 1958.  Dr. 
Cantor's daughter was contacted, however, and she apparently 
advised the veteran that there was "no way" that her 
father's records would have passed on to another doctor.  The 
veteran also contacted the hospital which Dr. Cantor had been 
on staff, but was advised that they kept records only for 
seven years.  Tenacious efforts to obtain records from other 
physicians who treated the veteran over the years (as 
thoroughly detailed in this letter) were similarly fruitless.  

Nevertheless, in a July 2004 letter, Daniel J. Nathan, M.D., 
wrote that he first treated the veteran for diabetes in 1959, 
and that the veteran had been suffering from this condition 
since his return from military service in 1945.  Dr. Nathan 
noted that the veteran was a very "brittle" diabetic who 
required constant care and surveillance.  Dr. Nathan said he 
was providing this information without access to his records 
because he had retired 12 years before and the documents were 
no longer available.  

In a May 2000 letter, Michael J. Mellman, M.D., wrote (in 
pertinent part) that the veteran had a 55-year history of 
juvenile diabetes mellitus, diagnosed at age 24.  In an 
August 2004 letter, Dr. Mellman again asserted (in pertinent 
part) that the veteran had had type 1 diabetes mellitus since 
1945.   Dr. Mellman further opined that it was likely that 
the veteran had been suffering from diabetes mellitus well 
before November 1945, because he had had symptoms of polyuria 
(production of large volumes of urine) and polydipsia 
(abnormally intense thirst) during active duty.  Dr. Mellman 
also noted that the veteran currently had multiple 
complications of diabetes, including diabetic retinopathy and 
multiple strokes.  

In an August 2004 letter, Robert E. Ratner, M.D., a professor 
at Georgetown University School of Medicine, wrote that he 
had personally reviewed the veteran's private medical records 
as well as letters from other private physicians and the 
statements of the veteran and his sister.  Dr. Ratner further 
wrote, in pertinent part:

The available data is consistent and 
strongly descriptive of type 1 diabetes 
mellitus occurring when [the veteran] was 
24 years of age in 1945.  Twenty year old 
medical records confirm the date of onset 
consistent with the [veteran's 
statements].  His presentation with 
weight loss, polydipsia and polyuria are 
classic for type 1 diabetes mellitus.  
His subsequent course with the 
development of diabetic microvascular 
disease and marked hypoglycemia with 
brittle diabetes is further evidence of 
type 1 diabetes mellitus.  

Type 1 diabetes mellitus is an autoimmune 
disorder which presents after several 
years of progressive destruction of the 
insulin-producing cells of the islets in 
the pancreas.  Studies . . . have 
demonstrated active autoimmunity and 
progressive islet cell damage years 
before the clinical presentation of the 
disorder.  Classically, an acute stress, 
for example infection or physical 
hardship, causes acute decompensation 
with marked rise in glucose, development 
of the classic symptoms as described, and 
the acute diagnosis of type  1 diabetes.  
This is totally consistent with [the 
veteran's] historical presentation.  
Furthermore, the development of 
macrovascular complications such as 
cerebrovascular and cardiovascular 
disease as long as 40 years after the 
development of diabetes is consistent 
with complications of type 1 diabetes 
mellitus.  

In view of the twenty year old medical 
records supporting the onset of disease 
in 1945, the early microvascular 
complications and late macrovascular 
complications, with the documented 
history of frequent hypoglycemia and 
brittle diabetes, it is my considered 
opinion that [the veteran] developed 
clinically diagnosed type 1 diabetes in 
1945, with marked complications 
subsequently.  

The letter from Dr. Ratner is unquestionably impressive.  Yet 
the veteran's service medical records do not reflect any 
diagnosis of diabetes mellitus, and there is no objective 
evidence of weight loss, polydipsia, or polyuria during 
active duty.  Indeed, the veteran actually gained a 
significant amount of weight (over 50 lbs.) between 1942 and 
1945.  Moreover, a urinalysis taken during the veteran's 
February 1944 hospitalization for nasopharyngitis did not 
reference any increased volume.  The first actual clinical 
evidence of diagnosed diabetes mellitus is dated in April 
1984, nearly forty years after the veteran's discharge from 
active duty. 

Nevertheless, the veteran has consistently reported to health 
care providers (even decades before he filed his claim for 
service connection) that he had been diabetic since age 24.  
While his considerable efforts to obtain post-service 
treatment records have not been particularly fruitful 
(understandably so, as many of his treating physicians 
apparently passed away years ago), the July 2004 letter from 
Dr. Nathan holds considerable merit in establishing that the 
veteran had this condition at least as early as 1959 (14 
years after separation).  This letter, combined with letters 
from the other physicians and the statements made by the 
veteran, his wife, and his sister concerning his post-service 
symptoms and treatment, suggest that the veteran's current 
diabetes mellitus was, in fact, first manifested either on 
active duty or to a compensable degree within the one year 
after his discharge from active duty.  To the extent there 
remains doubt in this case, the Board must give its benefit 
to the veteran.  38 U.S.C.A. § 5107.  Service connection for 
diabetes mellitus is therefore warranted.  

In light of this result (a full grant of the claim for 
benefits), a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is essentially 
harmless error). 


ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, entitlement to service connection for 
diabetes mellitus is granted.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



